

	

		II

		109th CONGRESS

		1st Session

		S. 832

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Bingaman (for

			 himself, Mr. Smith,

			 Mr. Baucus, Mr.

			 Grassley, Mr. Akaka,

			 Mr. Schumer, and

			 Mr. Pryor) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide

		  taxpayer protection and assistance, and for other purposes.

	

	

		1.Short title; amendment of

			 1986 Code

			(a)Short

			 titleThis Act may be cited as the Taxpayer Protection and Assistance Act of

			 2005.

			(b)Amendment of

			 1986 CodeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			2.Low-income

			 taxpayer clinics

			(a)Grants for

			 return preparation clinics

				(1)In

			 generalChapter 77 (relating to miscellaneous provisions) is

			 amended by inserting after section 7526 the following new section:

					

						7526A.Return

				preparation clinics for low-income taxpayers

							(a)In

				generalThe Secretary may, subject to the availability of

				appropriated funds, make grants to provide matching funds for the development,

				expansion, or continuation of qualified return preparation clinics.

							(b)DefinitionsFor

				purposes of this section—

								(1)Qualified

				return preparation clinic

									(A)In

				generalThe term qualified return preparation clinic

				means a clinic which—

										(i)does not charge

				more than a nominal fee for its services (except for reimbursement of actual

				costs incurred), and

										(ii)operates

				programs which assist low-income taxpayers, including individuals for whom

				English is a second language, in preparing and filing their Federal income tax

				returns, including schedules reporting sole proprietorship or farm

				income.

										(B)Assistance to

				low-income taxpayersA clinic is treated as assisting low-income

				taxpayers under subparagraph (A)(ii) if at least 90 percent of the taxpayers

				assisted by the clinic have incomes which do not exceed 250 percent of the

				poverty level, as determined in accordance with criteria established by the

				Director of the Office of Management and Budget.

									(2)ClinicThe

				term clinic includes—

									(A)a clinical

				program at an eligible educational institution (as defined in section

				529(e)(5)) which satisfies the requirements of paragraph (1) through student

				assistance of taxpayers in return preparation and filing, and

									(B)an organization

				described in section 501(c) and exempt from tax under section 501(a) which

				satisfies the requirements of paragraph (1).

									(c)Special rules

				and limitations

								(1)Aggregate

				limitationUnless otherwise provided by specific appropriation,

				the Secretary shall not allocate more than $10,000,000 per year (exclusive of

				costs of administering the program) to grants under this section.

								(2)Other

				applicable rulesRules similar to the rules under paragraphs (2)

				through (7) of section 7526(c) shall apply with respect to the awarding of

				grants to qualified return preparation

				clinics.

								.

				(2)Clerical

			 amendmentThe table of sections for chapter 77 is amended by

			 inserting after the item relating to section 7526 the following new

			 item:

					

						

							Sec. 7526A. Return preparation clinics for

				low-income

				taxpayers.

						

						.

				(b)Grants for

			 taxpayer representation and assistance clinics

				(1)Increase in

			 authorized grantsSection 7526(c)(1) (relating to aggregate

			 limitation) is amended by striking $6,000,000 and inserting

			 $10,000,000.

				(2)Use of grants

			 for overhead expenses prohibited

					(A)In

			 generalSection 7526(c) (relating to special rules and

			 limitations) is amended by adding at the end the following new

			 paragraph:

						

							(6)Use of grants

				for overhead expenses prohibitedNo grant made under this section

				may be used for the overhead expenses of any clinic or of any institution

				sponsoring such

				clinic.

							.

					(B)Conforming

			 amendmentsSection 7526(c)(5) is amended—

						(i)by

			 inserting qualified before low-income, and

						(ii)by

			 striking the last sentence.

						(3)Promotion of

			 clinicsSection 7526(c), as amended by paragraph (2), is amended

			 by adding at the end the following new paragraph:

					

						(7)Promotion of

				clinicsThe Secretary is authorized to promote the benefits of

				and encourage the use of low-income taxpayer clinics through the use of mass

				communications, referrals, and other

				means.

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to grants

			 made after the date of the enactment of this Act.

			3.Clarification of

			 enrolled agent credentials

			(a)In

			 generalChapter 77 (relating to miscellaneous provisions) is

			 amended by adding at the end the following new section:

				

					7529.Enrolled

				agents

						(a)In

				generalThe Secretary may prescribe such regulations as may be

				necessary to regulate the conduct of enrolled agents in regards to their

				practice before the Internal Revenue Service.

						(b)Use of

				credentialsAny enrolled agents properly licensed to practice as

				required under rules promulgated under subsection (a) shall be allowed to use

				the credentials or designation as enrolled agent,

				EA, or

				E.A..

						.

			(b)Clerical

			 amendmentThe table of sections for chapter 77 is amended by

			 adding at the end the following new item:

				

					

						Sec. 7529. Enrolled

				agents.

					

					.

			(c)Prior

			 regulationsThe authorization to prescribe regulations under the

			 amendments made by this section may not be construed to have any effect on part

			 10 of title 31, Code of Federal Regulations, or any other related Federal rule

			 or regulation issued before the date of the enactment of this Act.

			(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

			4.Regulation of

			 income tax return preparers

			(a)AuthorizationSection

			 330(a)(1) of title 31, United States Code, is amended by inserting

			 (including compensated preparers of tax returns, documents, and other

			 submissions) after representatives.

			(b)Requirement

				(1)In

			 generalNot later than 1 year

			 after the date of the enactment of this Act, the Secretary of the Treasury

			 shall prescribe regulations under section 330 of title 31, United States

			 Code—

					(A)to regulate those compensated preparers not

			 otherwise regulated under regulations promulgated under such section on the

			 date of the enactment of this Act, and

					(B)to carry out the provisions of, and

			 amendments made by, this section.

					(2)ExaminationIn

			 promulgating the regulations under paragraph (1), the Secretary shall develop

			 (or approve) and administer an eligibility examination designed to test—

					(A)the technical

			 knowledge and competency of each preparer described in paragraph (1)(A)—

						(i)to

			 prepare Federal tax returns, including individual and business income tax

			 returns, and

						(ii)to

			 properly claim the earned income tax credit under section 32 of the Internal

			 Revenue Code of 1986 with respect to such individual returns, and

						(B)the knowledge of

			 each such preparer regarding such ethical standards for the preparation of such

			 returns as determined appropriate by the Secretary.

					(3)Continuing

			 eligibility

					(A)In

			 generalThe regulations under paragraph (1) shall require a

			 renewal of eligibility every 3 years and shall set forth the manner in which a

			 preparer described in paragraph (1)(A) must renew such eligibility.

					(B)Continuing

			 education requirementsAs part of the renewal of eligibility,

			 such regulations shall require that each such preparer show evidence of

			 completion of such continuing education requirements as specified by the

			 Secretary.

					(C)Nonmonetary

			 sanctionsThe regulations under paragraph (1) shall provide for

			 the suspension or termination of such eligibility in the event of any failure

			 to comply with the requirements for such eligibility.

					(c)Office of

			 Professional ResponsibilitySection 330 of title 31, United

			 States Code, is amended by adding at the end the following new

			 subsection:

				

					(e)Office of

				Professional Responsibility

						(1)In

				generalThere shall be in the Internal Revenue Service an Office

				of Professional Responsibility the functions of which shall be as prescribed by

				the Secretary of the Treasury, including the carrying out of the purposes of

				this section.

						(2)Director

							(A)In

				generalThe Office of Professional Responsibility shall be under

				the supervision and direction of an official known as the Director,

				Office of Professional Responsibility. The Director, Office of

				Professional Responsibility, shall report directly to the Commissioner of

				Internal Revenue and shall be entitled to compensation at the same rate as the

				highest rate of basic pay established for the Senior Executive Service under

				section 5382 of title 5, or, if the Secretary of the Treasury so determines, at

				a rate fixed under section 9503 of such title.

							(B)AppointmentThe

				Director, Office of Professional Responsibility, shall be appointed by the

				Secretary of the Treasury without regard to the provisions of title 5 relating

				to appointments in the competitive service or the Senior Executive

				Service.

							(3)HearingAny

				hearing on an action initiated by the Director, Office of Professional

				Responsibility to impose a sanction under regulations promulgated under this

				section shall be conducted in accordance with sections 556 and 557 of title 5

				by 1 or more administrative law judges appointed by the Secretary of the

				Treasury under section 3105 of title 5.

						(4)Information on

				sanctions to be available to the public

							(A)Sanctions

				initiated by actionWhen an action is initiated by the Director,

				Office of Professional Responsibility, to impose a sanction under regulations

				promulgated under this section, the pleadings, and the record of the proceeding

				and hearing shall be open to the public (subject to restrictions imposed under

				subparagraph (C)).

							(B)Sanction not

				initiated by actionWhen a sanction under regulations promulgated

				under this section (other than a private reprimand) is imposed without

				initiation of an action, the Director, Office of Professional Responsibility,

				shall make available to the public information identifying the representative,

				employer, firm or other entity sanctioned, as well as information about the

				conduct which gave rise to the sanction (subject to restrictions imposed under

				subparagraph (C)).

							(C)Restrictions on

				release of informationInformation about clients of the

				representative, employer, firm or other entity and medical information with

				respect to the representative shall not be released to the public or discussed

				in an open hearing, except to the extent necessary to understand the nature,

				scope, and impact of the conduct giving rise to the sanction or proposed

				sanction. Disagreements regarding the application of this subparagraph shall be

				resolved by the administrative law judge or, when a sanction is imposed without

				initiation of an action, by the Director, Office of Professional

				Responsibility.

							(5)FeesAny

				fees imposed under regulations promulgated under this section shall be

				available without fiscal year limitation to the Office of Professional

				Responsibility for the purpose of reimbursement of the costs of administering

				and enforcing the requirements of such

				regulations.

						.

			(d)Penalties

				(1)Increase in

			 certain penaltiesSubsections (b) and (c) of section 6695

			 (relating to other assessable penalties with respect to the preparation of

			 income tax returns for other persons) are each amended by striking

			 $50 and inserting $500.

				(2)Use of

			 penaltiesUnless specifically appropriated otherwise, there is

			 authorized to be appropriated and is appropriated to the Office of Professional

			 Responsibility for each fiscal year for the administration of the public

			 awareness campaign described in subsection (f) an amount equal to the penalties

			 collected during the preceding fiscal year under sections 6694 and 6695 of the

			 Internal Revenue Code of 1986 and under the regulations promulgated under

			 section 330 of title 31, United States Code (by reason of subsection

			 (b)(1)).

				(e)Coordination

			 with Section 6060(a)The

			 Secretary of the Treasury shall coordinate the requirements under the

			 regulations promulgated under section 330 of title 31, United States Code, with

			 the return requirements of section 6060 of the Internal Revenue Code of

			 1986.

			(f)Public

			 awareness campaignThe Secretary of the Treasury shall conduct a

			 public information and consumer education campaign, utilizing paid

			 advertising—

				(1)to encourage

			 taxpayers to use for Federal tax matters only professionals who establish their

			 competency under the regulations promulgated under section 330 of title 31,

			 United States Code, and

				(2)to inform the

			 public of the requirements that any compensated preparer of tax returns,

			 documents, and submissions subject to the requirements under the regulations

			 promulgated under such section must sign the return, document, or submission

			 prepared for a fee and display notice of such preparer’s compliance under such

			 regulations.

				(g)Additional

			 funds available for compliance activitiesThe Secretary of the

			 Treasury may use any specifically appropriated funds for earned income tax

			 credit compliance to improve and expand enforcement of the regulations

			 promulgated under section 330 of title 31, United States Code.

			(h)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

			5.Contract

			 authority for examinations of preparersThe Secretary of the Treasury is authorized

			 to contract for the development or administration, or both, of any examinations

			 under the regulations promulgated under section 330 of title 31, United States

			 Code.

		6.Regulation of

			 refund anticipation loan facilitators

			(a)Regulation of

			 refund anticipation loan facilitators

				(1)In

			 generalChapter 77 (relating to miscellaneous provisions), as

			 amended by this Act, is amended by inserting at the end the following new

			 section:

					

						7530.Refund anticipation

				loan facilitators

							(a)RegistrationEach

				refund loan facilitator shall register with the Secretary on an annual basis.

				As a part of such registration, each refund loan facilitator shall provide the

				Secretary with the taxpayer identification number of such facilitator.

							(b)DisclosureEach

				refund loan facilitator shall disclose to a taxpayer both orally and on a

				separate written form at the time such taxpayer applies for a refund

				anticipation loan the following information:

								(1)Nature of the

				transactionThe refund loan facilitator shall disclose—

									(A)that the taxpayer

				is applying for a loan that is based upon the taxpayer’s anticipated income tax

				refund,

									(B)the expected time

				within which the loan will be paid to the taxpayer if such loan is

				approved,

									(C)the time frame in

				which tax refunds are typically paid based upon the different filing options

				available to the taxpayer,

									(D)that there is no

				guarantee that a refund will be paid in full or received within a specified

				time period and that the taxpayer is responsible for the repayment of the loan

				even if the refund is not paid in full or has been delayed,

									(E)if the refund

				loan facilitator has an agreement with another refund loan facilitator (or any

				lender working in conjunction with another refund loan facilitator) to offset

				outstanding liabilities for previous refund anticipation loans provided by such

				other refund loan facilitator, that any refund paid to the taxpayer may be so

				offset and the implication of any such offset,

									(F)that the taxpayer

				may file an electronic return without applying for a refund anticipation loan

				and the fee for filing such an electronic return, and

									(G)that the loan may

				have substantial fees and interest charges that may exceed those of other

				sources of credit and the taxpayer should carefully consider—

										(i)whether such a

				loan is appropriate for the taxpayer, and

										(ii)other sources of

				credit.

										(2)Fees and

				interestThe refund loan facilitator shall disclose all refund

				anticipation loan fees with respect to the refund anticipation loan. Such

				disclosure shall include—

									(A)a copy of the fee

				schedule of the refund loan facilitator,

									(B)the typical fees

				and interest rates (using annual percentage rates as defined by section 107 of

				the Truth in Lending Act (15 U.S.C. 1606)) for several typical amounts of such

				loans,

									(C)typical fees and

				interest charges if a refund is not paid or delayed, and

									(D)the amount of a

				fee (if any) that will be charged if the loan is not approved.

									(3)Other

				informationThe refund loan facilitator shall disclose any other

				information required to be disclosed by the Secretary.

								(c)Fines and

				sanctions

								(1)In

				generalThe Secretary may impose a monetary penalty on any refund

				loan facilitator who—

									(A)fails to register

				under subsection (a), or

									(B)fails to disclose

				any information required under subsection (b).

									(2)Maximum

				monetary penaltyAny monetary penalty imposed under paragraph (1)

				shall not exceed—

									(A)in the case of a

				failure to register, the gross income derived from all refund anticipation

				loans made during the period the refund loan facilitator was not registered,

				and

									(B)in the case of a

				failure to disclose information, the gross income derived from all refund

				anticipation loans with respect to which such failure applied.

									(3)Reasonable

				cause exceptionsNo penalty may be imposed under this subsection

				with respect to any failure if it is shown that such failure is due to

				reasonable cause.

								(d)DefinitionsFor

				purposes of this section—

								(1)Refund loan

				facilitator

									(A)In

				generalThe term refund loan facilitator means any

				electronic return originator who—

										(i)solicits for,

				processes, receives, or accepts delivery of an application for a refund

				anticipation loan, or

										(ii)facilitates the

				making of a refund anticipation loan in any other manner.

										(B)Electronic

				return originatorFor

				purposes of subparagraph (A), the term electronic return

				originator means a person who originates the electronic submission of

				income tax returns for another person.

									(2)Refund

				anticipation loanThe term refund anticipation loan

				means any loan of money or any other thing of value to a taxpayer in connection

				with the taxpayer's anticipated receipt of a Federal tax refund. Such term

				includes a loan secured by the tax refund or an arrangement to repay a loan

				from the tax refund.

								(3)Refund

				anticipation loan feesThe term refund anticipation loan

				fees means the fees, charges, interest, and other consideration charged

				or imposed by the lender or facilitator for the making of a refund anticipation

				loan.

								(e)RegulationsThe

				Secretary may prescribe such regulation as necessary to implement the

				requirements of this

				section.

							.

				(2)Clerical

			 amendmentThe table of sections for chapter 77, as amended by

			 this Act, is amended by adding at the end the following new item:

					

						

							Sec. 7530. Refund anticipation loan

				facilitators.

						

						.

				(b)Disclosure of

			 penaltySubsection (k) of section 6103 is amended by adding at

			 the end the following new paragraph:

				

					(10)Disclosure of

				penalties on refund anticipation loan facilitatorsThe Secretary

				may disclose the name of any person with respect to whom a penalty has been

				imposed under section 7530 and the amount of any such

				penalty.

					.

			(c)Use of

			 penaltiesUnless specifically

			 appropriated otherwise, there is authorized to be appropriated and is

			 appropriated to the Internal Revenue Service for each fiscal year for the

			 administration of the public awareness campaign described in subsection (d) an

			 amount equal to the penalties collected during the preceding fiscal year under

			 section 7530 of the Internal Revenue Code of 1986.

			(d)Public

			 awareness campaignThe Secretary of the Treasury shall conduct a

			 public information and consumer education campaign, utilizing paid advertising,

			 to educate the public on making sound financial decisions with respect to

			 refund anticipation loans (as defined under section 7530 of the Internal

			 Revenue Code of 1986), including the need to compare—

				(1)the rates and

			 fees of such loans with the rates and fees of conventional loans; and

				(2)the amount of

			 money received under the loan after taking into consideration such costs and

			 fees with the total amount of the refund.

				(e)Effective

			 dateThe amendments made by this section shall take effect on the

			 date that is 1 year after the date of the enactment of this Act.

			7.Taxpayer access

			 to financial institutions

			(a)Establishment

			 of programThe Secretary is authorized to award demonstration

			 project grants (including multi-year grants) to eligible entities which partner

			 with volunteer and low-income preparation organizations to provide tax

			 preparation services and assistance in connection with establishing an account

			 in a federally insured depository institution for individuals that currently do

			 not have such an account.

			(b)Eligible

			 entities

				(1)In

			 generalAn entity is eligible to receive a grant under this

			 section if such an entity is—

					(A)an organization

			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

			 from tax under section 501(a) of such Code,

					(B)a federally

			 insured depository institution,

					(C)an agency of a

			 State or local government,

					(D)a community

			 development financial institution,

					(E)an Indian tribal

			 organization,

					(F)an Alaska Native

			 Corporation,

					(G)a Native Hawaiian

			 organization,

					(H)a labor

			 organization, or

					(I)a partnership

			 comprised of 1 or more of the entities described in the preceding

			 subparagraphs.

					(2)DefinitionsFor

			 purposes of this section—

					(A)Federally

			 insured depository institutionThe term federally insured

			 depository institution means any insured depository institution (as

			 defined in section 3 of the Federal Deposit

			 Insurance Act (12 U.S.C. 1813)) and any insured credit union (as

			 defined in section 101 of the Federal Credit

			 Union Act (12 U.S.C. 1752)).

					(B)Community

			 development financial institutionThe term community

			 development financial institution means any organization that has been

			 certified as such pursuant to section 1805.201 of title 12, Code of Federal

			 Regulations.

					(C)Alaska Native

			 CorporationThe term Alaska Native Corporation has

			 the same meaning as the term Native Corporation under section 3(m)

			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(m)).

					(D)Native Hawaiian

			 organizationThe term Native Hawaiian organization

			 means any organization that—

						(i)serves and

			 represents the interests of Native Hawaiians, and

						(ii)has as a primary

			 and stated purpose the provision of services to Native Hawaiians.

						(E)Labor

			 organizationThe term labor organization means an

			 organization—

						(i)in

			 which employees participate,

						(ii)which exists for

			 the purpose, in whole or in part, of dealing with employers concerning

			 grievances, labor disputes, wages, rates of pay, hours of employment, or

			 conditions of work, and

						(iii)which is

			 described in section 501(c)(5).

						(c)ApplicationAn

			 eligible entity desiring a grant under this section shall submit an application

			 to the Secretary in such form and containing such information as the Secretary

			 may require.

			(d)Limitation on

			 administrative costsA recipient of a grant under this section

			 may not use more than 6 percent of the total amount of such grant in any fiscal

			 year for the administrative costs of carrying out the programs funded by such

			 grant in such fiscal year.

			(e)Evaluation and

			 reportFor each fiscal year in which a grant is awarded under

			 this section, the Secretary shall submit a report to Congress containing a

			 description of the activities funded, amounts distributed, and measurable

			 results, as appropriate and available.

			(f)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Secretary, for the grant program described in this section, $10,000,000, or

			 such additional amounts as deemed necessary, to remain available until

			 expended.

			(g)RegulationsThe

			 Secretary is authorized to promulgate regulations to implement and administer

			 the grant program under this section.

			(h)Study on

			 delivery of tax refunds

				(1)In

			 generalThe Secretary of the

			 Treasury, in consultation with the National Taxpayer Advocate, shall conduct a

			 study on the payment of tax refunds through debit cards or other electronic

			 means to assist individuals that do not have access to financial accounts or

			 institutions.

				(2)ReportNot

			 later than 1 year after the date of the enactment of this Act, the Secretary of

			 the Treasury shall submit a report to Congress containing the result of the

			 study conducted under subsection (a).

				8.Expanded use of

			 tax court practice fees for pro se taxpayers

			(a)In

			 generalSection 7475(b) (relating to use of fees) is amended by

			 inserting before the period at the end and to provide services to pro se

			 taxpayers.

			(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

			

